                 Case 1:21-cv-00030-SAB Document 5 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ELENA ELIZABETH OVANDO,                            Case No. 1:21-cv-00030-SAB

12                   Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13          v.                                          DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 4)
15                   Defendant.

16

17         Elena Elizabeth Ovando (“Plaintiff”) filed a complaint on January 8, 2021, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. On January 11, 2021,

19 the Court reviewed Plaintiff’s application and determined that it was insufficient to demonstrate
20 that Plaintiff was entitled to proceed without prepayment of fees in this action. Plaintiff was

21 ordered to file a long form application within twenty-one days. On February 1, 2021, Plaintiff

22 filed a long form application to proceed without prepayment of fees. The Court has reviewed the

23 application and finds that it demonstrates entitlement to proceed without prepayment of fees.

24         On April 14, 2020, General Order Number 615 issued staying all Social Security actions

25 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

26 Appellate Hearings Operations and may resume preparation of a certified copy of the
27 administrative record. The Court shall order that the complaint in this action be served and the

28 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby


                                                    1
                 Case 1:21-cv-00030-SAB Document 5 Filed 02/02/21 Page 2 of 2


 1 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

 2 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff

 3 shall promptly file proof of service with the Court upon completion of service.

 4          Accordingly, IT IS HEREBY ORDERED THAT:

 5          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 6          2.      The Clerk of Court is DIRECTED to issue a summons; and

 7          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 8                  summons, and this order upon the defendant if requested by the plaintiff.

 9
     IT IS SO ORDERED.
10

11 Dated:        February 2, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
